 

Exhibit 10.32.1

 

FIRST AMENDMENT TO EXECUTIVE

PARKING MANAGEMENT AGREEMENT

 

                This First Amendment to Executive Parking Management Agreement
made as of the I’’ day of August, 1999, by and among APCOA/Standard Parking,
Inc., a Delaware corporation (the ‘‘Company’’), D&E Parking, Inc., a California
corporation (the ‘‘Manager’’), Edward E. Simmons (‘‘Simmons’’) and Dale G. Stark
(‘‘Starle’). The foregoing shall be referred to, collectively, as ‘‘Parties’’
and, individually as a ‘‘Party’’).

 

RECITALS-

 

                A.            The Parties entered into that certain Executive
Parking Management Agreement dated as of May 1, 1998 (the ‘‘Agreement’’).

 

                B.            The Parties desire to amend the Agreement on the
terms and conditions set forth below.

 

                NOW THEREFORE, in consideration of the promises hereto and the
agreements and covenants hereinafter contained, the parties hereto, intending to
be legally bound hereby, mutually agree as follows:

 

                I.              Definition . Article I of the Agreement is
hereby amended as follows:

 

                                a.     Sections 1.7 and 1.8 of the Agreement are
hereby deleted.

 

                                b.     The following Sections are hereby added
to the Agreement, as follows:

 

                                        ‘‘1.11-A ‘Plateau’ means:

 

                                               
                                        (i)    a.     for Simmons, the fiscal
year 1999 ‘‘Plateau’’ shall be $2,638,000; and

 

                                               
                                        b.     for Stark, the fiscal year 1999
‘‘Plateau’’ shall be $3,238,000.

 

                                               
                                        00    the fiscal year 2000 ‘‘Plateau’’
(for both Stark and Simmons) shall be calculated to include 50% of the actual
net profit of the Hawaiian Region for the calendar year 1999, calculated using a
methodology similar to that used to calculate the Western Region Net Profit.

 

For purposes of setting the Plateau for any fiscal year, the Plateau will be
adjusted in a manner consistent with the methodology used by the Company to
adjust the plateaus of other senior vice

 

 

--------------------------------------------------------------------------------


 

presidents of the Company affected by corporate acquisitions in their respective
regions (the ‘‘Acquisition Adjustment’’).

 

                                                                ‘‘1.17 ‘Western
Urban Division’ shall mean those states and provinces that compose the urban
division of the Company’s Western Region for the purposes of Company’s financial
reporting, as such region may be modified from time to time.

 

                                                                ‘‘1.17 ‘Western
Urban Division Net Prorit’ shall mean net lease and management fee income
derived from Parking Services provided in the Western Urban Division, plus
management services income attributable to the Western Urban Division, less (i)
general and administrative costs for the Western Urban Division, and (ii)
depreciation and amortization expense related to capital expenditures made in
the Western Urban Division, but excluding depreciation and amortization expense
related to direct acquisition costs for business acquisitions (i.e. goodwill
amortization and purchase accounting cost of contract amortization).

 

                2.             Incentive Fee. Article 4 of the Agreement is
hereby amended by deleting Section 4.2 in its entirety and substituting the
following in place thereof

 

‘‘Section 4.2 Incentive Fee. In addition to the Base Fee set forth in Section
4.1 hereof, the Manager shall be entitled to an annual ‘‘Incentive Fee’’ for as
long as at least one of the Employees continues to perform services under this
Agreement, determined in the manner set forth below;

 

                                                                (a)   So long as
Simmons continues to provide services under this Agreement, a portion of the
Incentive Fee (the ‘‘Simmons Incentive!’), shall be an amount equal to -two and
one-half percent (2.5%) of the Western Urban’Division Net Profit for
each-applicable-fiscal year of the Company in excess of the Plateau for that
fiscal year; p-his

 

                                                                (b)   So long as
Stark continues to provide services under this Agreement, a portion of the
Incentive Fee (the ‘‘Stark Incentive’), shall consist of the following two
components:

 

                                                                        (1)   an
amount equal to two and one-half percent (2.5%) of the Western Urban Division
Net Profit for each applicable fiscal year of the Company in excess of the
Plateau for that fiscal year; and

 

                                                                        (2)   an
amount not to exceed Fifteen Thousand Dollars ($15,000.00), which will be based
upon the Company’s subjective evaluation of Stark’s ability to meet or exceed
the targeted

 

 

--------------------------------------------------------------------------------


 

                                expectations established for him from time to
time as mutually agreed by the Manager and the
                                Company.

 

                                (c)                           Notwithstanding
the amounts of the Simmons Incentive and the Stark
              Incentive for any given fiscal year, in no event shall the
aggregate Incentive Fee payable for any given
              fiscal year be less than Fifty Thousand Dollars ($50,000.00).

 

                                (d)                           The Incentive Fee
shall be determined by the Company and paid in one single
              sum on or before each April 15d’ following the end of the
applicable fiscal year of the Company during
              the term of this Agreement.’’

 

                3.             Simmons Employment Agreement. Simmons
acknowledges the terms of the Employment Agreement (the ‘‘Employment
Agreement’’) of even date herewith by and between the Company and Simmons. in
the event of a conflict between the provisions contained in this Agreement and
the provisions of the Employment Agreement, Simmores agrees that the provisions
contained in the Employment Agreement shall govern and control. This Paragraph 3
is only applicable to Simmons and has no effect on Stark.

 

                4.             No Other Amendments. Except as expressly amended
hereby, the Agreement shall remain unchanged and in full force and effect.

 

                IN WITNESS WHEREOF, the Parties have executed this Agreement as
of the day and year first written above.

 

APCOA/Standard Parking, Inc.

 

D&E Parking, Inc.

 

 

 

By:

/s/ James A. Wilhelm

 

By:

/s/ Ed Simmons

James A. Wilhelm

 

Edward E. Simmons

Senior Vice President

 

President

Chief Operations Officer

 

 

 

 

/s/ Ed Simmons

 

 

Edward E. Simmons, individually

 

 

 

 

 

 

 

 

/s/ Dale G. Stark

 

 

Dale G. Stark, individually

 

 

--------------------------------------------------------------------------------